Title: Abigail Adams to William Smith, 21 May 1798
From: Adams, Abigail
To: Smith, William


          
            my dear sir
            May 21. 1798 Philadelphia
          
          I received by way of Providence last week Your kind Letter of the 11th sent by Mrs Barret, together with the sermon for which accept my thanks. if mr & Mrs Barret had come to Philadelphia, it would have given me pleasure to have noticed them, as it does all of my Friends & acquaintance, or those who are introduced to me by others.
          I take this opportunity by mr spear to send you two or three Coppies of the last dispatches from our Envoys. the next time mr Russel receives a Letter like that which he has now publishd from mr Bourn; he would do well to take advise before he publishes it. mr Bourns

Letter I conceive to relate only to the intercourse which our Commissioners had in Feb’ry with X & Y—and mr Gerrys with Tallyrand, for we have Letters from mr Murrey to the 30 March, which contain no such intelligence, or give the least reason to suppose mr Bourn Letter well founded. Such a publication at this time only distracts the publick mind, unnerves the Hands of some who are ready to catch at straws, and puts a Temporary stop to the whole buisness of Government. our best negotiaters are the Voices of the People as expresst in their numerous addresses, and our Armed ships. I hope my Friends who are at a distance will not be allarmed at the Bug bear stories they hear, from hence I believe there is not any danger at present. I do not apprehend any. the Vigilence of the Citizens is awake; & the Voluntary Choirs who are now enrolling themselves, will keep sedition in Awe. Two Month ago, with as many threats, I should have really thought danger was to be apprehended, but when the Youth of our Country, exhibit such a spirit as they have in the various Capitals, the Arm of Government will feel strong— could you procure for me sir, the oration Which mr J.Q Adams deliverd on the 4th of July, & send me by the next post, You would oblige me.
          I long for the period when Congress will rise. our season here is uncommonly dry. the Grain & grass suffer much. yesterday we had Green peas—
          My Love to Mrs Smith & the Children I hope she has recoverd her tranquility of mind and that her Health is better. both of you should go from home as much as you can. I experienced the benifit last year of being obliged to make exertions— yet the pained mind will return to the source of its affliction. Time and reflection must be had, before nature can be conquered. how much more wretched must the deciples of Paine be, who look not beyond this Life for comfort & consolation. what believer would relinquish his hold, for a Phantom, for a nothing?
          Love to Cousin Betsy— believe me my dear sir your affectionate & sympathizing / Friend
          
            A Adams—
          
        